Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 13-17, 22-26, 41, 42, 48-50, the applicant asserts that “Kashiwase does not disclose “a state where a quality of the first communication channel is poorer than a prescribed quality ... during the period the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel.”” However, Examiner respectively disagrees since as indicated by KASHIWASE in par. 35, “the switching control unit switches the communication to be performed by the second radio terminal to the first communication when the received quality of the downlink signal received in the second radio terminal from the radio base station exceeds a second threshold value beyond a second period”, would suggest that maintaining the communication over a first channel over a period even when the quality of the first channel exceed a threshold value, which would read on “where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel.” 
And YAMAZAK teaches “the first state being a state where a quality of the first communication channel is poorer than a prescribed quality in a case where the wireless communication apparatus operates in an mode and where communication between the wireless communication apparatus and the one other second wireless communication apparatus is performed via the first communication channel” in par. 93, 94, 97. To implementing the teaching of KASHIWASE that maintaining the first channel for a period of time even when the quality of the channel meeting a threshold in YAMAZAK for switching from the D2D to cellular when D2D channel deteriorate below a threshold then the device would maintaining the D2D communication for a period and not switch to cellular channel even when 2D channel deteriorate below a threshold. 
Therefore, the combination of YAMAZAKI, LIM, and KASHIWASE would teach the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (US 20150282232) in view of LIM et al. (US 20140334446) and KASHIWASE (US 20150237555).

Regarding claims 1, 11, YAMAZAKI teaches a wireless communication apparatus that is used as a second wireless communication apparatus in a wireless (fig. 8-11, par. 74-98, 100-1, 100-2) communication system that includes a first wireless communication apparatus (fig. 8-11, eNB 200) and a plurality of the second wireless communication apparatuses (fig. 8-11, par. 74-98, UE 100-1, UE 100-2), the wireless communication apparatus comprising:
a communication circuit configured to perform at least any one of wireless communication via a first communication channel between the wireless communication apparatus and one other second wireless communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, D2D communication between the UE 100-1 and UE 100-2), and wireless communication via a second communication channel between the wireless communication apparatus and the first wireless communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2), the second communication channel being a cellular communication channel connected to a network of the wireless communication system via the first communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2 that the eNB 200 being the connection to the wireless communication system) and
a control circuit configured to perform first processing when a line disconnection is detected after a first state continues for a predetermined time (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first state being a state where a quality of the first communication channel is poorer than a prescribed quality in a case where the wireless communication apparatus operates in an mode  and where communication between the wireless communication apparatus and the one other second wireless communication apparatus is performed via the first communication channel (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first processing including establishing the second communication channel with the first wireless communication apparatus (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97).
However, YAMAZAKI does not explicitly teach wherein the wireless communication apparatus maintains an idle mode with the second communication channel when not in a connected mode via the second communication channel during a period of wireless communication via the first communication channel; where the wireless communication apparatus operates in an idle mode via the second communication channel during the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel. 
But, LIM et al. (US 20140334446) in a similar or same field of endeavor teaches wherein the wireless communication apparatus maintains an idle mode with the second communication channel when not in a connected mode via the second communication channel during a period of wireless communication via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication); where the wireless communication apparatus operates in an idle mode via the second communication channel during the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIM et al. (US 20140334446) in the system of YAMAZAKI to switch the communication to RRC connect in case of RRC idle. 
The motivation would have been to manage and save energy when RRC connect does not required.  
However, YAMAZAKI and LIM do not teach a state where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel. 
But, KASHIWASE (US 20150237555) in a similar or same field of endeavor teaches a state where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel (par. 32, 35, switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period or poorer than the prescribed quality continues for a prescribed time or longer).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KASHIWASE in the system of YAMAZAKI and LIM to switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period. 
The motivation would have been to confirm the actual network condition and prevent the ping pong effect.  

Regarding claim 2, YAMAZAKI teaches the wireless communication apparatus according to claim 1, wherein the communication control circuit is configured to perform wireless communication via the second communication channel established by the first processing of the control circuit (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97).

Regarding claims 6, 12, YAMAZAKI teaches the wireless communication apparatus according to claim 1, wherein the first wireless communication apparatus is a base station, and wherein the second wireless communication apparatus is a terminal or a mobile station (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2).

Regarding claim 7, YAMAZAKI teaches a wireless communication apparatus that is used as a first wireless communication apparatus (fig. 8-11, eNB 200)  in a wireless communication system that includes the first wireless communication apparatus (fig. 8-11, eNB 200), a second wireless communication apparatus that operates in an idle mode (fig. 8-11, par. 74-98, UE 100-1, UE 100-2, par. 68, idle), and a third wireless communication apparatus that operates in the idle mode or a connection mode (fig. 8-11, par. 74-98, UE 100-1, UE 100-2, par. 65, connect and idle),
 the wireless communication apparatus comprising:
a communication circuit configured to perform, via a second communication channel (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2), wireless communication with the second wireless communication apparatus and the third wireless communication apparatus which perform communication with each other via a first communication channel (fig. 8-11, par. 74-98, 100-1, 100-2, D2D communication between the UE 100-1 and UE 100-2), the second communication channel being a cellular communication channel connected to a network of the wireless communication system via the first communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2 that the eNB 200 being the connection to the wireless communication system), and 
a control circuit configured to perform first processing when a line disconnection is detected after a first state continues for predetermined time (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first state being a state where a quality of the first communication channel is poorer than a prescribed quality in a case where the second wireless communication apparatus operates in an mode and where communication between the wireless communication apparatus and the one other second wireless communication apparatus is performed via the first communication channel (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first processing including establishing the second communication channel with the first wireless communication apparatus (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97).
However, YAMAZAKI does not explicitly teach wherein the second wireless communication apparatus maintains an idle mode via the second communication channel when not in a connected mode via the second communication channel during the period of wireless communication with the third wireless communication apparatus via the first communication channel; where the second wireless communication apparatus operates in the idle mode via the second communication channel during the wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel. 
But, LIM et al. (US 20140334446) in a similar or same field of endeavor teaches wherein the second wireless communication apparatus maintains an idle mode via the second communication channel when not in a connected mode via the second communication channel during the period of wireless communication with the third wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication); where the second wireless communication apparatus operates in the idle mode via the second communication channel during the wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIM in the system of YAMAZAKI to switch the communication to RRC connect in case of RRC idle. 
The motivation would have been to manage and save energy when RRC connect does not required.  
However, YAMAZAKI and LIM do not teach a state where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel.
But, KASHIWASE (US 20150237555) in a similar or same field of endeavor teaches a state where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel (par. 32, 35, switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period or poorer than the prescribed quality continues for a prescribed time or longer).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KASHIWASE in the system of YAMAZAKI and LIM to switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period. 
The motivation would have been to confirm the actual network condition and prevent the ping pong effect.  

Regarding claim 8, YAMAZAKI teaches the wireless communication apparatus according to claim 7, wherein the first wireless communication apparatus is a base station, and wherein the second wireless communication apparatus and the third wireless communication apparatus are terminals or mobile stations (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2).

Regarding claim 9, YAMAZAKI teaches a wireless communication system comprising:
a first wireless communication apparatus (fig. 8-11, eNB 200); 
a second wireless communication apparatus that operates in an idle mode (fig. 8-11, par. 74-98, UE 100-1, UE 100-2, par. 68, idle); and 
a third wireless communication apparatus that operates in the idle mode or a connection mode (fig. 8-11, par. 74-98, UE 100-1, UE 100-2, par. 65, connect and idle), 
wherein the second wireless communication apparatus includes 
a first communication circuit configured to perform wireless communication via a first communication channel between the second wireless communication apparatus and the third wireless communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, D2D communication between the UE 100-1 and UE 100-2), and wireless communication via a second communication channel between the second wireless communication apparatus and the first wireless communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2), the second communication channel being a cellular communication channel connected to a network of the wireless communication system via the first communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2 that the eNB 200 being the connection to the wireless communication system), and
a first control circuit configured to perform first processing when a line disconnection is detected after a first state continues for predetermined time (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first state being a state where a quality of the first communication channel is poorer than a prescribed quality in a case where the wireless communication apparatus operates in an mode and where communication between the wireless communication apparatus and the one other second wireless communication apparatus is performed via the first communication channel (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first processing including establishing the second communication channel with the first wireless communication apparatus (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97),
wherein the third wireless communication apparatus includes 
a second communication circuit configured to perform, via a second communication channel (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2), wireless communication via the first communication channel between the third communication apparatus and the second wireless communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, D2D communication between the UE 100-1 and UE 100-2), and wireless communication via the second communication channel between the third communication apparatus and the first wireless communication apparatus (fig. 8-11, par. 97, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2, fig. 11, par. 103-110, establishing the communication path through eNB), and 
wherein the first wireless communication apparatus includes 
a third communication circuit configured to perform wireless communication with each of the second wireless communication apparatus and the third wireless communication apparatus via a second communication channel (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2), and
a third control circuit configured to perform second processing when a line disconnection is detected after a second state continues for predetermined time (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the second state being a state where a quality of the first communication channel is poorer than a prescribed quality in a case where the second wireless communication apparatus communicates with the third wireless communication apparatus via the first communication channel (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the second processing including establishing the second communication channel with the second wireless communication apparatus (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97).
However, YAMAZAKI does not explicitly teach wherein the second wireless communication apparatus maintains an idle mode via the second communication channel when not in a connected mode via the second communication channel during a period of wireless communication with the third wireless communication apparatus via the first communication channel; where the wireless communication apparatus operates in an idle mode for the second communication channel during the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel. 

But, LIM et al. (US 20140334446) in a similar or same field of endeavor teaches wherein the second wireless communication apparatus maintains an idle mode via the second communication channel when not in a connected mode via the second communication channel during a period of wireless communication with the third wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication); where the wireless communication apparatus operates in an idle mode for the second communication channel during the wireless communication apparatus performs communication with the one other second wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIM in the system of YAMAZAKI to switch the communication to RRC connect in case of RRC idle. 
The motivation would have been to manage and save energy when RRC connect does not required.  
However, YAMAZAKI and LIM do not teach a state where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel. 
But, KASHIWASE (US 20150237555) in a similar or same field of endeavor teaches a state where a quality of the first communication channel is poorer than a prescribed quality during the period the wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel (par. 32, 35, switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period or poorer than the prescribed quality continues for a prescribed time or longer).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KASHIWASE in the system of YAMAZAKI and LIM to switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period. 
The motivation would have been to confirm the actual network condition and prevent the ping pong effect.  

Regarding claim 10, YAMAZAKI teaches the wireless communication system according to claim 9, wherein the first wireless communication apparatus is a base station, and wherein the second wireless communication apparatus and the third wireless communication apparatus are terminals or mobile stations (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2).

Regarding claim 13, YAMAZAKI teaches a processing method implemented by a first wireless communication apparatus included in a wireless communication system, the wireless communication system including the first wireless communication apparatus and a second wireless communication apparatus and a third wireless communication apparatus (fig. 8-11, par. 74-98, UE 100-1, UE 100-2, eNB 200), the processing method comprising:
establishing a second communication channel with the third wireless communication apparatus, the third wireless communication apparatus being configured to communicate with the second wireless communication apparatus via a first communication channel established between the third wireless communication apparatus and the second wireless communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, D2D communication between the UE 100-1 and UE 100-2), the second communication channel being a cellular communication channel connected to a network of the wireless communication system via the first communication apparatus (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2 that the eNB 200 being the connection to the wireless communication system);
receiving, from the third wireless communication apparatus, data destined for the second wireless communication apparatus via the second communication channel (fig. 8-11, par. 74-98, 100-1, 100-2, D2D communication between the UE 100-1 and UE 100-2), performing first processing when a line disconnection is detected after a first state continues for predetermined time (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first state being a state where a Quality of the first communication channel is poorer than a predetermined Quality in a case where the second wireless communication apparatus communicates with the third wireless communication apparatus via the first communication line (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), the first processing including establishing the second communication channel with the second wireless communication apparatus (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97).
However, YAMAZAKI does not explicitly teach wherein the second wireless communication apparatus maintains an idle mode via the second communication channel when not in a connected mode via the second communication channel during a period of wireless communication with the third wireless communication apparatus via the first communication channel; where the second wireless communication apparatus operates in the idle mode via the second communication channel during the second wireless communication apparatus communicates with the third wireless communication apparatus via the first communication channel. 
But, LIM et al. (US 20140334446) in a similar or same field of endeavor teaches wherein the second wireless communication apparatus maintains an idle mode via the second communication channel when not in a connected mode via the second communication channel during a period of wireless communication with the third wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication); where the second wireless communication apparatus operates in the idle mode via the second communication channel during the second wireless communication apparatus communicates with the third wireless communication apparatus via the first communication channel (par. 105, UE disconnects the cellular connection…shift to idle state/mode, while the communication offload to WLAN for UE to UE communication).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIM in the system of YAMAZAKI to switch the communication to RRC connect in case of RRC idle. 
The motivation would have been to manage and save energy when RRC connect does not required.  
However, YAMAZAKI and LIM do not teach a state where a quality of the first communication channel is poorer than a prescribed quality during the period the second wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel. 
But, KASHIWASE (US 20150237555) in a similar or same field of endeavor teaches a state where a quality of the first communication channel is poorer than a prescribed quality during the period the second wireless communication apparatus performs communication with the third wireless communication apparatus via the first communication channel (par. 32, 35, switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period or poorer than the prescribed quality continues for a prescribed time or longer).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KASHIWASE in the system of YAMAZAKI and LIM to switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period. 
The motivation would have been to confirm the actual network condition and prevent the ping pong effect.  

Regarding claim 14, YAMAZAKI teaches the processing method according to claim 13,
wherein the first wireless communication apparatus is a base station, and wherein the second wireless communication apparatus and the third wireless communication apparatus are terminals or mobile stations (fig. 8-11, par. 74-98, 100-1, 100-2, communication between eNB 200 and the UE 100-1 and UE 100-2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (US 20150282232), LIM et al. (US 20140334446), and KASHIWASE (US 20150237555) as applied to claim 2 above, and further in view of ZAKRZEWSKI (US 20130003541).

Regarding claim 3, YAMAZAKI does not teaches the wireless communication apparatus according to claim 2, wherein the control circuit is configured to perform the first processing at a first timing after paging information is received from the first wireless communication apparatus, the first the first timing being the earliest of a timing at which the time for which the state where the quality of the first communication channel is poorer than the prescribed quality continues reaches a prescribed time and a timing at which paging information is received.
But, ZAKRZEWSKI (US 20130003541) in a similar or same field of endeavor teaches wherein the control circuit is configured to perform the first processing at a first timing after paging information is received from the first wireless communication apparatus (par. 55, 56, after receiving the paging with list of alternative system for handover, the UE selecting the new system is at the earliest for the UE to handover), the first the first timing being the earliest of a timing at which the time for which the state where the quality of the first communication channel is poorer than the prescribed quality continues reaches a prescribed time and a timing at which paging information is received (par. 46, 47, 65, 55, 56, after receiving the paging with list of alternative system for handover, the UE selecting the new system is at the earliest for the UE to handover).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZAKRZEWSKI in the system of YAMAZAKI and LIM to switch the communication at earliest time available. 
The motivation would have been to get optimal switching option possible at a given time.  
However, YAMAZAKI does not teach where the quality of the first communication channel is poorer than the prescribed quality continues reaches a prescribed time.
But, KASHIWASE (US 20150237555) in a similar or same field of endeavor teaches where the quality of the first communication channel is poorer than the prescribed quality continues reaches a prescribed time (par. 32, 35, switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period or poorer than the prescribed quality continues for a prescribed time or longer). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KASHIWASE in the system of YAMAZAKI, LIM, and ZAKRZEWSKI to switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period. 
The motivation would have been to confirm the actual network condition and prevent the ping pong effect.  

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (US 20150282232), LIM et al. (US 20140334446), and KASHIWASE (US 20150237555) as applied to claim 1 above, and further in view of KUGE et al. (US 20170150421).

Regarding claim 4, YAMAZAKI teaches the wireless communication apparatus according to claim 1,wherein the control circuit is configured to perform the first processing when a switching instruction if the one other second wireless communication apparatus detects that the quality of the first communication channel is poorer than the prescribed quality (par. 93, 94, when the direct communication between UE 100-1 and UE 100-2 is deteriorated, which received power or SNR is lower than a threshold value, the direct communication is switch to cellular communication or relay node as in par. 97), in the case where the wireless communication apparatus operates in the idle mode  (par. 65, which UE operates in idle state, which as in fig. 11, par. 103-110, the UE in direct communication without the connection to the eNB and when direct connection deteriorated, the connection to eNB is then established) and where the communication between the wireless communication apparatus and the one other second wireless communication apparatus is performed via the first communication channel (par. 78, 92, two mode, one direct and other is relay through eNB, the direct mode would consider as first channel for communicating between the UEs). 
However, YAMAZAKI does not teach when a switching instruction that is transmitted via the first communication channel is received from the one other second wireless communication apparatus; 
But, KUGE et al. (US 20170150421) in a similar or same field of endeavor teaches when the switching instruction that is transmitted via the first communication channel is received from the one other second wireless communication apparatus (par. Fig. 16, par. 332, 336, 337, UE receiving the path information updating instruction from other UE, which the UE switch the communication path from direct communication to the infrastructure communication);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KUGE in the system of YAMAZAKI and LIM and KASHIWASE to provide switching instruction that is transmitted via the first communication channel is received from the one other second wireless communication apparatus. 
The motivation would have been to providing the switching instruction and confirming the partner also switching.  

Regarding claim 5, YAMAZAKI teaches the wireless communication apparatus according to claim 4, wherein the control circuit is configured to perform the first processing, when a state where the quality of the first communication channel is poorer than the prescribed quality (par. 65, which UE operates in idle state, which as in fig. 11, par. 103-110, the UE in direct communication without the connection to the eNB and when direct connection deteriorated, the connection to eNB is then established), even in a case where the switching instruction is not received from the one other second wireless communication apparatus (par. 65, which UE operates in idle state, which as in fig. 11, par. 103-110, the switching over does not including receiving the switching instruction from the communication partner).
However, YAMAZAKI does not teach than the prescribed quality continues for a prescribed time or longer. 
But, KASHIWASE (US 20150237555) in a similar or same field of endeavor teaches than the prescribed quality continues for a prescribed time or longer (par. 32, 35, switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period or poorer than the prescribed quality continues for a prescribed time or longer). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KASHIWASE in the system of YAMAZAKI, LIM, and KUGE to switch the communication when a state where the quality of the first communication channel is received quality is less than a threshold value beyond a first period. 
The motivation would have been to confirm the actual network condition and prevent the ping pong effect.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KOTZIN (US 20060039332) teaches “the mobile station hands over from the cellular network to the WLAN. Further, the mobile station may use the access point beacon information to update a neighbor list or WLAN scan report, or equivalent and to disconnect from the cellular network and continue idle mode activity using the WLAN access point” in par. 23.
PEISA et al. (US 20150289182) teaches in idle mode a UE in a cellular system is disconnected from the cellular system but may use what may be referred to as Discontinuous Receive (DRx) to e.g. reduce battery life (par. 28, 39).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/27/2022